—In a proceeding pursuant to Election Law article 16 to validate petitions designating James C. Sullivan, Mitchell S. Marcus, and William Sampol as candidates in a primary election to be held on March 7, 1996, for the Republican Party party positions of delegates and Roger M. Adelmann, Joseph M. Dicanio, and Brian O’Connell as alternate delegates, respectively, for the 9th Congressional District to the 1996 Republican National Convention, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated February 6, 1996, which, after a hearing, denied the application and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The power of boards of elections to determine the validity of a nominating petition " 'extends only to ministerial examination’ ” (Schwartz v Heffernan, 304 NY 474, 480). We find that the act of the New York City Board of Elections (hereinafter the Board) in determining whether the Commissioners of Deeds were qualified to act as subscribing witnesses, under the facts of this case, was a ministerial act in that it left nothing to the exercise of judgment or discretion (see generally, Wicksel v Cohen, 262 NY 446, 449; Matter of Millet v Meisser, 17 NY2d 941, affg 26 AD2d 577). Therefore, the Board’s action in invalidating the signatures obtained by the unqualified subscribing witnesses was proper.
Additionally, we find that the objectors substantially complied with the Board’s rules regarding the filing of specifications of objections to designating petitions.
We find the appellants’ remaining arguments to be without merit. Bracken, J. P., Sullivan, Santucci, Hart and Krausman, JJ., concur.